Opinion issued April 23, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00195-CV
                            ———————————
                    IN RE RICHARD DUNSMORE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Richard Dunsmore, has filed a petition for writ of mandamus

requesting that we compel the district court to allow him to conduct discovery as

part of the biennial review of his commitment as a sexually violent predator.1 See

TEX. HEALTH & SAFETY CODE § 841.102. The petition includes a request for an



1
      The underlying case is In re: The Commitment of Richard A. Dunsmore, cause
      number 84023-CV, pending in the 412th Judicial District Court of Brazoria County,
      Texas, the Honorable Lamar McCorkle presiding.
emergency stay of the underlying proceedings. We deny the petition and dismiss the

stay request as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Landau, and Farris.




                                         2